Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150486                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  NAZHAT BAHRI,                                                                                      Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                      Justices


  and
  DR. LABEED NOURI and DR. NAZIH
  ISKANDER,
            Intervening Plaintiffs-Appellants,
  v                                                                SC: 150486
                                                                   COA: 316869
                                                                   Wayne CC: 12-007617-NF
  IDS PROPERTY CASUALTY INSURANCE
  COMPANY,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 9, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2015
           d0909
                                                                              Clerk